Citation Nr: 1307707	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954 during the Korean Conflict.  His decorations include the Purple Heart Medal.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a March 2010 decision, the Board denied entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 and remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development, including a VA medical opinion.  In October 2010 the Board remanded the matter for noncompliance with the March 2010 remand directives.  

In February 2012 the Board again remanded the matter for further development, including acquisition of the Veteran's treatment records and an opinion on the issue of cause of death.  No further action to ensure compliance with any of the Board's prior remand directives is required.  (Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2008, from a traumatic subarachnoid hematoma, days after hitting his head in a fall from a step in his home. 

2.  The Veteran's death from traumatic subarachnoid hematoma secondary to blunt head impact from a fall was not incurred in service or otherwise related to service. 

3.  At the time of his death service connection was in effect for posttraumatic stress disorder, hearing loss, tinnitus, and a scar from a mortar fragment wound in the right arm; the preponderance of the evidence shows that none of these service-connected disabilities, to include the aggregate impact of the conditions, caused, or contributed materially in producing or hastening, the Veteran's death. 


CONCLUSION OF LAW

A service-connected disability did not contribute substantially or materially to cause the veteran's death.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the Veteran's death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided pre-adjudication VCAA notice by letter, dated in March 2008.  The appellant was notified of the type of evidence that was required to substantiate the claim for the cause of the Veteran's death.  She was also notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records.  Notice as to the effective date of the claim and the degree of disability assignable was not given; however, as the claim is denied, there can be no possibility of any prejudice to the appellant with respect to any defect in the VCAA notice pertaining to the effective date of the claim and the degree of disability assignable. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The RO/AMC obtained the service records, VA records, private medical records, and the death certificate.  The appellant has not identified any additionally available evidence records for consideration in her appeal. 

VA also conducted medical inquiries in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(a).  In November 2010 (and again in March and December, 2012), a VA psychologist reviewed the file and furnished an opinion.  As the opinion included a review of the Veteran's medical history and applied analysis to the facts of the case to support the conclusion reached in the opinion, it is adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Merits

The appellant argues that one or more of the Veteran's service-connected disabilities caused him to fall, which in turn caused him to sustain trauma to his head, which resulted in a subarachnoid hematoma that caused his death in January 2008.  She reports that while descending stairs in his home the Veteran stiffened and fell straight back off the bottom step onto the tile floor.  She adds that the Veteran's posttraumatic stress disorder had been particularly symptomatic at that time.  In March 2012 the Veteran's daughter added that the Veteran had poor circulation in his feet and suffered from back pain and stomach aches, and would yell out (and occasionally fall out of bed) during the night because of nightmares from his wartime experiences.

The Veteran's death certificate shows immediate cause of death as traumatic subarachnoid hematoma from blunt head impact during a fall in the Veteran's home.  The Veteran died in a hospital a few days after the fall.

At the time of his death the Veteran was 50 percent service-connected for posttraumatic stress disorder; 20 percent service-connected for hearing loss; 10 percent service-connected for tinnitus; and 0 percent service-connected for a right arm scar from a mortar fragment wound, for a total combined evaluation for compensation of 60 percent.  He was also in receipt of individual unemployability since August 30, 2002.

This case turns on whether the Veteran's service-connected disabilities, to include a disability of service origin, caused or contributed to cause, his death.

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  To establish service connection for the cause of a death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310.  A service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the claimant shall give the benefit of the doubt.  38 U.S.C.A. § 5107(b).

Analysis

Service treatment records are not of record, but the Veteran's fatal subarachnoid hematoma clearly did not occur during active duty service, as it was secondary to blunt head impact during a fall in January 2008 more than 50 years after the Veteran's 1954 separation from service.  There is also no probative lay or medical evidence of record that relates the Veteran's 2008 subarachnoid hematoma to any incident of service.  

Although the appellant suggests that the Veteran may have fallen secondary to symptoms of his service-connected posttraumatic stress disorder and hearing loss (specifically, dizziness and weakness), medical records dated in the year prior to the Veteran's death show that he also suffered from a great number of nonservice-connected disorders.  See, e.g., June 2010 VA medical opinion (noting that  there was not information available to rule out the possibility that Veteran could have accidentally slipped or lost footing without instigation from any of his conditions.).  The Board accordingly finds that the appellant's lay opinion, which did not discuss the likelihood that the Veteran's nonservice-connected disorders may have led to his fall, is not well reasoned and it is accorded little probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); Caluza v. Brown, 7 Vet.App. 498, 506 (1995) (providing that the Board must analyze the probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (providing that the Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence).

Conversely, according to a November 2010 VA neurologist, while the Veteran's posttraumatic stress disorder may have been particularly symptomatic (with homicidal ideation) shortly before his death, there is no evidence that his posttraumatic stress disorder in any way contributed to the cause of his death; no link between posttraumatic stress disorder and dizziness or weakness; and no link between posttraumatic stress disorder and a subarachnoic hematoma.  The examiner added that the weight of the medical literature does not support that any of the Veteran's service-connected conditions would lead to dizziness or weakness; and stressed that the likelihood of such a relationship borders on the incredulous.  The Board finds this evidence, which was made on careful review of all of the evidence of record, and which is uncontradicted by any other probative evidence of record, to be highly probative evidence against the appellant's claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same)

Additionally, in June 2010 another VA examiner stated that the Veteran's hearing loss, tinnitus, and old right arm mortar injury did not, either individually or in the aggregate, cause or contribute to the cause, of the Veteran's death, and the Board finds this evidence, which is uncontradicted by any other probative evidence of record, to be highly probative evidence against the appellant's claim.  Id.

In compliance with the Board's February 2012 remand, in December 2012, the Veteran's claims folder was reviewed by a VA physician.  That physician opined that the aggregate impact of the Veteran's service-connected physical and psychiatric disabilities did not cause or contribute to his death.  The December 2012 VA examiner offered detailed reasons in support of her conclusions.

Additionally, neither the Veteran's service-connected posttraumatic stress disorder, nor any of his other service-connected disabilities, is listed on the death certificate and the Board finds this determination from the state medical examiner, which was based on end of life hospital records and on the appellant's lay statements to treatment providers at the time of the Veteran's January 2008 fall to be persuasive.  

Based on the evidence of record the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities did not, singularly or jointly, cause the Veteran's death, or contribute to the cause of the Veteran's death, or cause or aggravate the fatal disorder, as the death certificate does not list any service-connected disability as the cause of death or as contributing to the cause of death.  

In denying the appellant's claim, the Board again acknowledges the Veteran's valorous combat service.  Because the preponderance of the evidence is against the claim, however, the Board is without authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


